DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 05/25/2021.
Claims 1, 3, 4, 11, 13 and 14 have been amended and are hereby entered.
Claim 1-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 13, filed 05/25/21, with respect to the non-compliance of the 4/19/21 have been fully considered and are partially persuasive. The amended claims dated 05/25/21 have been entered, but for the reasons shown below the 05/25/21 are not allowable. 
Applicant’s arguments, see page 13, filed 05/25/21, with respect to the specification amendments to correct typos have been fully considered and are persuasive. The objections of the specification, as well as the drawing objection resulting from a specification typo, have been withdrawn. 
Applicant’s arguments, see page 14 Section IV. A., filed 05/25/21, with respect to the 35 U.S.C. 112(b) rejection of claims 1 and 11 have been fully considered and are persuasive. The amended claims 1 and 11 are clear and definite regarding “one or more scheduled delivery service providers”. The 35 U.S.C. 112(b) rejections of claims 1 and 11 have been withdrawn.
Applicant’s arguments, see pages 14-15 Section IV. B., filed 05/25/21, with respect to the 35 U.S.C. 112(b) rejection of claims 4 and 14 have been fully considered and are persuasive. The amended claims 4 and 14 are clear and definite regarding the limitations at 
Applicant’s arguments, see pages 15 Section IV. C., filed 05/25/21, with respect to the 35 U.S.C. 112(b) rejection of claims 10 and 20 have been fully considered and are persuasive. The amended claims 10 and 20 are clear and definite because claims 1 and 10 have been amended to account for selecting a driver without a record stored in the database. Specifically, when the factors do not exist in the database, factors are generated in claim 1 in order to select the driver. After determining the performance of the driver, a record comprising the driver selection factors is created and saved in the database. The 35 U.S.C. 112(b) rejections of claims 10 and 20 have been withdrawn.
Applicant’s arguments, see pages 15-18, filed 05/25/21, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained. 
First, Applicant argues on pages 15-17 that the amended claims 1 and 11 integrate the judicial exceptions of the claims into a practical application because they allegedly recite an improvement to a technological field and recite ideas in a meaningful way beyond generally linking the judicial exception to a particular technological environment. Examiner respectfully disagrees.
While the amended claims may recite an improvement in the selection of a delivery driver based on feedback regarding the driver, any improvement in the amended claims is an improvement to the abstract idea of selecting a driver for the commercial interaction of delivering an order to a customer. The amended claims 1 and 11 do not recite an improvement to the technology used in the claims (e.g. more efficient processing of the feedback data, more efficient storage of the selection factors, etc.). The technology recited in the claims, under broadest reasonable interpretation, are generic processors, non-transitory computer-readable media, and databases. Regarding the added limitations specifically, the limitations of “when the 
Second, Applicant argues on pages 17-18 that amended claims 1 and 11 are significantly more than the abstract idea because they recite a “non-conventional” and “non-routine” arrangement of systems and combination of limitations. Applicant further argues that the specific ordered combination of amended claims 1 and 11 is not well-understood, routine, or conventional. Examiner respectfully disagrees.
Should any claim element(s) be found to be extra-solution activity, Examiner agrees that evidence must be provided showing that/those element(s), individually and in an ordered combination with any other elements, are well-understood, routine and conventional activity. However, in both the original claim set and the amended claim set all of the additional elements amount to no more than mere instructions to apply the judicial exception using generic computer 
Applicant’s arguments, see pages 19-22, filed 05/25/21, with respect to the 35 U.S.C. 103 rejections of claims 1 and 11 have been fully considered but are moot. Applicant’s arguments with respect to “when the one or more driver selection factors associated with the driver do not exist in the database, the one or more driver selection factors associated with the driver are generated from one or more default driver selection factor values”; “each of the multiple delivery driver networks is associated with one or more respective system-dependent format requirements” and “transforming the feedback into a relayed feedback based on the one or more respective system-dependent format requirements of the delivery driver network” in claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Likewise, Applicant’s arguments, see pages 23-28, filed 05/25/21, with respect to the 35 U.S.C. 103 rejections of claims 2-9 and 12-19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, namely the limitations of claims 1 and 11 discussed in the preceding paragraph.
Claim Interpretation
Regarding method claim 11, the limitations of “when the one or more driver selection factors associated with the driver exist in a database, the one or more driver selection factors associated with the driver are retrieved from the database” and “when the one or more driver selection factors associated with the driver do not exist in the database, the one or more driver selection factors associated with the driver are generated from one or more default driver selection factor values” are being interpreted as contingent limitations. Per MPEP 2111.04 II., “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. Applying this BRI to method of claim 11, only one of the two limitations above are required to read on claim 11.
However, Examiner has applied prior art to both of these limitations as if they were required under the broadest reasonable interpretation of claim 11 in the interest of compact prosecution. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite choosing delivery drivers based on selection factors and updating the selection factors based on customer feedback.  
Claim 1 recites the concept of choosing delivery drivers based on selection factors and updating the selection factors based on driver performance, which is a certain method of organizing human activity including managing commercial interactions. Dispatching a driver for a delivery of an order at a grocery store to a customer, wherein: the driver is selected from a delivery driver network of multiple delivery driver networks based on one or more driver 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a system, one or more processors, one or more non-transitory computer readable media storing computing instructions, and a database. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the “analyzing”, “determining”, and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, one or more processors, one or more non-transitory computer readable media storing computing instructions, and a database amounts to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the “analyzing”, “determining”, and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 2, 3, 4 and 10 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 5-7 further limit the abstract idea of claim 1 while introducing the additional elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice. The claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application because the elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice 
Claim 8 further limits the abstract idea of claim 1 while introducing the additional element of a user interface configured to receive one or more user inputs. The claim does not integrate the abstract idea into a practical application because the element of a user interface configured to receive one or more user inputs is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 1 while introducing the additional element of a user computer. The claim does not integrate the abstract idea into a practical application because the element of a user computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional elements into the combination of additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 11, like claim 1, recites the concept of choosing delivery drivers based on selection factors and updating the selection factors based on driver performance, which is a certain method of organizing human activity including managing commercial interactions. The elements of claim 11 that fall under the category of managing commercial interactions are the same as those discussed in claim 1 above. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of computing instructions, one or more processors, one or more non-transitory computer readable media, and a database. The recited additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Furthermore, the “analyzing” and “updating” limitations being performed “automatically” similarly amounts to no more than generic computer implementation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computing instructions, one or more processors, one or more non-transitory computer readable media, and a database amounts to no more than mere instructions to apply the exception using generic computer 
Claims 12, 13, 14 and 20 further limit the abstract idea of claim 11 without adding any new additional elements. Therefore, by the analysis of claim 11 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claims 15-17 further limit the abstract idea of claim 11 while introducing the additional elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice. The claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application because the elements of a user interface configured to be rendered on a user computer and submit the feedback, a user computer, one or more predetermined responses, a review input text box, and an overall satisfaction choice are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding these new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claims, individually and as an ordered combination, also do not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.
Claim 18 further limits the abstract idea of claim 11 while introducing the additional element of a user interface configured to receive one or more user inputs. The claim does not 
Claim 19 further limits the abstract idea of claim 11 while introducing the additional element of a user computer. The claim does not integrate the abstract idea into a practical application because the element of a user computer is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Adding this new additional elements into the combination of additional elements from claim 11 still amounts to no more than mere instructions to apply the exception using generic computer components. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pre-Grant Publication No. 2018/0012151, hereafter known as Wang) in view of Sargent et .
Regarding claim 1, Wang teaches:
A system comprising: one or more processors (see Fig 1, element 104 and [0053] "Referring first to FIG. 1, illustrated is a diagram of an exemplary computing system 100 and a plurality of peripheral computing devices for use with various exemplary embodiments of the invention." and [0054] "Computing system 100 can include, for example, server 102 including central processing unit (CPU) 104")
and one or more non-transitory computer-readable media storing computing instructions configured to run on the one more processors (see [0063] "Alternatively, computing system 100 may use a set of databases or data storage mediums to provide and maintain a prescheduled service application in order to dispatch a compatible driver based on a customer's preferences and needs.")
and perform: dispatching a driver for a delivery of an order  (see Fig. 7A/7B elements 720, 726, 736, 742, 748, and 754 and [0180] "If computing system 100 determines that drivers are available (Step 714), whether any of the available drivers are on the particular customer's favorite list is determined (Step 716). Whether only a single favorite driver or a plurality of favorite drivers are available is then determined (Step 718). If only one favorite driver is available, then the single favorite driver is assigned to the unassigned service request (Step 720).")
wherein: the driver is selected from a delivery driver network of multiple delivery driver networks based on one or more driver selection factors associated with the driver (see [0042] "a “service provider” herein may be a single individual such as a driver, a group of 
when the one or more driver selection factors associated with the driver exist in a database, the one or more driver selection factors associated with the driver are retrieved from the database (see [0023] “retrieving, from the one or more databases…(ii) one or more driver profiles, each of the one or more driver profiles comprising driver information, the driver information comprising a geographic service region and at least one of optionally preset service limitations, service history, a favorites list, a blacklist, or historical data”)
after the delivery of the order, receiving a feedback on the delivery and the driver from the customer (see [0201] "Feedback may include positive, neutral, or negative feedback. Positive and negative feedback may be provided in the form of preset positive/negative reasons, respectively, based on evaluation of a provider's performance. The evaluation may be provided either by a customer or a best matching service provider, who can further choose to add a corresponding party to a favorites list or blacklist" and [0202] "Similarly, negative feedback may be provided to rate a service provider anonymously by putting the second service provider on a customer's blacklist. Here, negative reasons may include rudeness, verbal or physical abuse, messy vehicle, poor driving skills, lack of familiarity with street conditions, inability to follow through with customer's instructions, 
automatically analyzing the feedback; automatically determining a performance of the driver for the delivery based on the feedback (see [0201] and [0202], system uses preset positive/negative reasons selected by the user to determine whether performance was positive or negative)
automatically updating the one or more driver selection factors associated with the driver in the database based on the performance of the driver (see [0062] "One of ordinary skill in the art will appreciate that database 108 can sync dynamically so that whenever changes or updates in data blocks are made, server 102 and database 108 dynamically update the data accordingly to reflect the latest changes” and [0048] "A customer may additionally or alternatively have a “preferred” driver. A preferred driver is a driver who is not on the customer's favorite list, but...one whom the customer has requested be on his/her favorite's list, but whose request has not been agreed to by the driver." System automatically updates the driver to "preferred" list instead of "favorite" list after request form customer to favorite the driver)
and providing the relayed feedback to the delivery driver network (see [0202] "Notifications may be provided to a customer and service provider a certain time after any negative feedback is provided to inform them that they received negative feedback and/or why.")
Wang teaches in [0101] the use of a driver rating including a user rating, number of cancelled trips, number of times rejected by customers, etc. as a factor in assigned assignments 
when the one or more driver selection factors associated with the driver do not exist in the database, the one or more driver selection factors associated with the driver are generated from one or more default driver selection factor values (see [0100] “If the corresponding reputation record does not exist (Step 630, No), a new reputation record, including a default reputation score, and default confidence factor, may be created by ASRS 106 (Step 640)” creating a reputation record for the driver starting out with generated default reputation score, analogous to user rating, and confidence factor, analogous to number of times canceled trips)
One of ordinary skill in the art would have recognized that applying the known technique of Sargent to Wang would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sargent to the teaching of Wang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such use of default reputation/selection scores when a reputation record does not exist. Further, applying use of default reputation/selection scores when a reputation record does not exist to Wang would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for new drivers to be brought into the system of Wang, thus expanding the driver pool and increasing order capacity for the system of Wang.
As stated above, Wang teaches forwarding feedback to a service provider. However, the combination of Wang and Sargent is silent regarding the format the relayed feedback is in. However, Scudder teaches:
and each of the multiple delivery driver networks is associated with one or more respective system-dependent format requirements (see [0021] “the itinerary data is 
transforming the feedback into a relayed feedback based on the one or more respective system-dependent format requirements of the delivery driver network (see [0022] “the optimal policy data is converted into a format that is compatible with the travel service provider's system 101 (211). The reformatted optimal policy data is then transmitted to the travel service provider's system 101 for presentation” the feedback data of the system is transformed to a compatible format of the delivery driver network before being sent out
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate transforming data into a required data format of a recipient system of Scudder in the combination of Wang and Sargent. As Scudder states in [0006] “In contrast to conventional systems, travel service providers are not restricted to using a particular XML format specified by the travel insurers, so the travel service providers are free to use whichever data format is more convenient to them (including XML, HTML, or simple text delimited files)”. Therefore, the combination of Wang, Sargent and Scudder would allow the delivery driver networks to use whatever format they preferred while still being able to interact with the feedback system. Without this teaching of Scudder, the combination of just Wang and Scudder would require the delivery driver networks to all use a common format. 
Wang [0204] further teaches “It will also be appreciated that the prescheduling methods disclosed herein may be utilized in conjunction with on-demand methods, and that the system may switch between prescheduling and on-demand, or vice versa, depending on the situation”. As discussed above, the combination of Wang and Pace teaches "a “service provider” herein may be a single individual such as a driver, a group of people or an affiliate of a private business entity such as a car service company who can be summoned to provide transport service or delivery service or both" in Wang [0042]. The combination of Wang, Sargent and 
delivery of an order at a grocery store to a customer (see Page 1, second paragraph "America's largest grocery chain launched "Kroger Ship," a direct home delivery service, in four cities on Wednesday")
the multiple delivery driver networks comprise one or more on-demand delivery service providers and one or more scheduled delivery service providers (see Page 1, third paragraph “Kroger already offers delivery from 1,200 of its stores through third-parties like Instacart” for on-demand service and Page 2, final paragraph "Online purchases will be fulfilled directly from Kroger's two current fulfillment centers and a third one opening in the fall. The company is working with FedEx (FDX) and the Postal Service to ship orders, which can be delivered as soon as the next day.")
One of ordinary skill in the art would have recognized that applying the known technique of Meyersohn to the combination of Wang, Sargent and Scudder would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyersohn to the teaching of the combination of Wang, Sargent and Scudder would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such on-demand and scheduled service providers. Further, applying delivering orders using on-demand and scheduled delivery service providers to the combination of Wang, Sargent and Scudder, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more flexibility in assigning orders for delivery.
Regarding claim 11, Wang teaches:
A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising (see Fig. 7A-7B and [0178] “Referring now to FIGS. 7A-7B, shown is a flowchart illustrating a first exemplary algorithm for assigning a plurality (or a batch) of prescheduled service requests in accordance with an exemplary embodiment of the invention” as well as Fig 1, element 104 and [0053] "Referring first to FIG. 1, illustrated is a diagram of an exemplary computing system 100 and a plurality of peripheral computing devices for use with various exemplary embodiments of the invention." and [0054] "Computing system 100 can include, for example, server 102 including central processing unit (CPU) 104" and [0063] "Alternatively, computing system 100 may use a set of databases or data storage mediums to provide and maintain a prescheduled service application in order to dispatch a compatible driver based on a customer's preferences and needs.")
For the remaining limitations of claim 11, please see the rejection of claim 1 above.
Examiner would also like to note that, as discussed above in the “Claim Interpretation” section, only one of the “when the one or more driver selection factors…” limitations is required to read on claim 11. Therefore, claim 11 can also be rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Scudder and Meyersohn. 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sargent, Scudder, and Meyersohn, further in view of Berkovitz et al. (U.S. Pre-Grant Publication No. 2008/0221964, hereafter known as Berkovitz).
Regarding claim 2, the combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “Based on the negative feedback, a customer and/or service provider may be suspended from the service” in [0202]. Pace further teaches “At block 120, the process receives user input indicating a value based on Net 
wherein the computing instructions are further configured to run on the one more processors and perform: automatically updating a network performance score associated with the delivery driver network in the database based on the performance of the driver (see [0020] “For the purposes of this invention, an entity seeking to provide services for another is broadly defined as a service provider. Service providers may include, but are not limited to…a company or other related business” and [0032] "In one embodiment, consumers rate service providers based on positive, neutral, or negative experiences. Consumers can also rate specific aspects of the service provider and provide written feedback. For example, a consumer may rate the quality of services provided, the delivery of those services, professionalism in conducting the services, responsiveness to the needs of the consumer, and price or value of the services provided. In a preferred embodiment, the consumer rates the service provider on a scale of 1 to 5. Aggregate ratings are averaged together in one-tenth (0.1) increments.")
automatically updating the one or more driver selection factors associated with the driver based on the network performance score (see Fig. 6, element 166 and [0060] "The user feedback 150 includes a series of ratings such as positive feedback 160, neutral feedback 162, and negative feedback 164….All the information from the third party feedback 148 and user feedback 150 is compiled into an aggregate user feedback 166." 
and when the network performance score is below a predetermined network performance threshold, excluding the delivery driver network from the multiple delivery driver networks (see [0032] "In a preferred embodiment, the consumer may automatically restrict bidding to service providers having a specific rating. For example, a consumer may set the rating 58 to require a 4.0 rating or higher. Service providers with a rating 58 lower than 4.0 are automatically prevented from bidding on the task.")
It would have been obvious to one of ordinary skill in the art to combine the teachings of Berkovitz with the combination of Wang, Sargent, Scudder, and Meyersohn. As Berkovitz states in [0033], “The rating 58 is used as part of the comprehensive feedback system incorporated into the present invention to maintain the quality and integrity of the method of outsourcing everyday tasks.” Berkovitz includes grocery delivery as an everyday task in [0026] (“For example, a consumer that needs groceries picked up at the store for an evening dinner…”). By incorporating a rating for the driver network and a cutoff threshold into the combination of Wang, Sargent, Scudder, and Meyersohn, the new system allows for improved grocery delivery quality. 
Regarding claim 12, please see the rejection of claim 2 above.
Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sargent, Scudder, and Meyersohn, further in view of Lopez et al. (U.S. Pre-Grant Publication No. 2017/0287086, hereafter known as “Lopez”)
Regarding claim 3, the combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches:
wherein the one or more driver selection factors associated with the driver comprise one or more of: a rating determined based on aggregate feedback from one or more customers (see [0104] " computing system 100 generates a compatible set of drivers 320 and dispatch matrix 322 from service request 300, customer information 302, driver 
the aggregate feedback including the feedback from the customer, wherein the one or more customers comprise the customer (see [0101] “The historical data retrieved by computing system 100 for each driver can include…the driver's rating (e.g., user rating, number of times he/she has cancelled trips and/or been rejected or blacklisted by customers, etc.).” and [0117] "A customer can similarly make an addition to his/her...driver blacklist after completion of a service request. The customer may be queried as to whether he/she was satisfied with the driver. If the customer was not happy with the driver, then he/she may add the driver to the customer's driver blacklist”)
a preferred driver association with one or more preferred driver customers, the one or more preferred driver customers including the customer after the system receives preferred driver feedback from the customer, wherein the aggregate feedback comprise the preferred driver feedback, and wherein the one or more customers comprise the one or more preferred driver customers (see [0117] "A customer can similarly make an addition to his/her favorite driver list...after completion of a service request. The customer may be queried as to whether he/she was satisfied with the driver...If the customer is satisfied with the driver, then the customer can send the driver a request to authorize addition to the customer's favorite driver list” and [0048] “drivers and customers are placed on each others favorite lists when both parties agree, and on 
or an avoided driver association with one or more avoided driver customers, the one or more avoided driver customers including the customer after the system receives avoided driver feedback from the customer, wherein the aggregate feedback comprise the avoided driver feedback, and wherein the one or more customers comprise the one or more avoided driver customers (see [0117] "A customer can similarly make an addition to his/her...driver blacklist after completion of a service request. The customer may be queried as to whether he/she was satisfied with the driver. If the customer was not happy with the driver, then he/she may add the driver to the customer's driver blacklist, in which case the customer and driver will not be matched together in future service requests.")
Wang further teaches drivers having familiarity scores for delivery routes (see “this information may include the service provider's familiarity with the route indicated in the service request; for delivery service, this may be information such as the service providers experience or familiarity with the route. Regardless of the service request type, the indicator is adjusted to display information relevant to the situation. The percentage may be displayed by itself as a percentage, or it may be divided into tiers, for example, tier E standing in for familiarity between 0-19 percent, tier D for 20-39 percent, tier C for 40-59 percent, tier B for 60-79 percent and tier A for 80-100 percent” in [0132]). Meyersohn teaches grocery stores partnering with specific delivery services to deliver groceries (see Page 2, final paragraph "Online purchases will be fulfilled directly from Kroger's two current fulfillment centers and a third one opening in the fall. The company is working with FedEx (FDX) and the Postal Service to ship orders, which can be delivered as soon as the next day" as well as Page 1, third paragraph “Kroger already offers delivery from 1,200 of its stores through third-parties like Instacart”). However, the combination 
a network selection priority of the delivery driver network (see [0061] "The score may be based on one or more factors relating to...an exclusivity arrangement with a delivery channel (e.g., a merchant agreement with a delivery channel to use the delivery channel for all orders in a particular geographic zone)")
One of ordinary skill in the art would have recognized that applying the known technique of Lopez to the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of using a network selection priority in Lopez to the teaching of the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such network selection priority. Further, applying a network selection priority to the combination of Wang, Sargent, Scudder, and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more control in distributing deliveries between multiple delivery partners (e.g. FedEx and Instacart as shown in Meyersohn).
Examiner would also like to note that, since claim 3 states “the one or more driver selection factors associated with the driver comprise one or more of” the limitations discussed above, claim 3 can also be rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sargent, further in view of Scudder and Meyersohn. The combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1 above, and Wang teaches at least one of the limitations of claim 3 as shown above. Examiner included the teachings of Lopez above in the interest of compact prosecution.
Regarding claim 4, the combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1 as shown above. Wang further teaches:
retrieving the one or more driver selection factors associated with each candidate driver of the one more candidate drivers (see [0164] “Computing system 100 may also retrieve customer information corresponding to a plurality of customers associated with the batch of unassigned service requests, and driver profiles corresponding to a potential set of drivers to assign to the batch based on the particular geographic region and the particular date specified" and [0100] “Customer information 302 may include any information associated with the customer, including, for example, the customer's transportation needs, one or more customer preferences, a customer favorites list, a customer blacklist”)
when the one or more driver selection factors associated with a candidate of the each candidate driver comprise an avoided driver association with the customer, the candidate of the each candidate driver is excluded from the one or more candidate drivers (see [0179] "any of the potential set of drivers who are on the customer's blacklist are excluded, and any who list the customer on his/her blacklist are excluded (Step 712)")
when the one or more driver selection factors associated with the candidate of the each candidate driver comprise a preferred driver association with the customer, the driver is the candidate of the each candidate driver (see [0180] "If computing system 100 determines that drivers are available (Step 714), whether any of the available drivers are on the particular customer's favorite list is determined (Step 716). Whether only a single favorite driver or a plurality of favorite drivers are available is then determined (Step 718). If only one favorite driver is available, then the single favorite driver is assigned to the unassigned service request (Step 720).")
Wang further teaches selecting the potential set of drivers based on geographic region (see “The potential set of drivers (initially retrieved based on the designated date and the geographic region specified by the dispatcher or system)” in [0179]). However, the combination 
wherein the dispatching the driver further comprises: selecting one or more candidate delivery driver networks from the multiple delivery driver networks based on a delivery request of the order (see [0061] “an exclusivity arrangement with a delivery channel (e.g., a merchant agreement with a delivery channel to use the delivery channel for all orders in a particular geographic zone)” limiting the potential set of drivers to those from one delivery network)
requesting and receiving one or more candidate drivers from the one or more candidate delivery driver networks for the delivery of the order to the customer (see [0059] “the delivery channel may send status information to the order management application in response to a request from the order management application or on a periodic basis (e.g., every 30 minutes, every hour, etc.). The status information provides details relating to a current bandwidth, capacity, load, availability, etc. of the delivery channel. For example, a delivery channel may send status information indicating that the delivery channel currently has three drivers available in a given geographic area.”)
and determining the driver to be dispatched based on a network selection priority and a rating of the each candidate (see Fig 5, blocks 530 and 540 as well as [0067] “In block 530, a first delivery channel of the multiple candidate delivery channels is selected. In an implementation, the first delivery channel may be selected based on the order details of the first order and the delivery data associated with the first delivery channel (as described above in detail in connection with block 460 of FIG. 4)” and [0069] “In block 540, at least a portion of the first order details are sent to the first delivery channel for performance of the delivery of the first order” and [0061] “determination of the 
One of ordinary skill in the art would have recognized that applying the known technique of Lopez to the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of requesting/receiving candidate drivers from a delivery network in Lopez to the teaching of the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requesting/receiving candidate drivers from a delivery network. Further, applying requesting/receiving candidate drivers from a delivery network to the combination of Wang, Sargent, Scudder, and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient assigning of deliveries, as the number of candidate drivers to compare is smaller.
Regarding claim 13, please see the rejection of claim 3 above.
Regarding claim 14, please see the rejection of claim 4 above.
Claims 5-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sargent, Scudder, and Meyersohn, further in view of Pace (U.S. Pre-Grant Publication No. 2019/0156358, hereafter known as Pace).
Regarding claim 5, the combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “User interface 214 displays various content based on user selections and preferences. It will be appreciated that one or more components of computing devices 128 may be combined to provide user features specific to user selections and user locations. These selections can be displayed to the user, and the user can utilize user interface 214 to interact with displays of certain information” in [0080], “User interfaces 214 on customer computing devices 130C1 . . . 130Cn can include, but are not limited to, a home page customer interface, a service request panel used for customers to identify the details of service requests, preference details, etc., a summary customer interface, a location search customer interface, a confirmation page interface, or a combination of any of these features” in [0084], and “One of ordinary skill in the art will appreciate that numerous additional user interfaces can be utilized and contemplated for use with or in place of user interface 214” in [0082]. Wang also teaches the system receiving customer feedback in at least [0201] and [0202] as shown above. Wang also teaches “Positive and negative feedback may be provided in the form of preset positive/negative reasons” in [0201]. The combination of Wang, Sargent, Scudder, and Meyersohn implies, but does not explicitly teach, a user interface configured to submit feedback as described in claim 5. However, Pace teaches:
comprising a user interface configured to be rendered on a user computer of the customer
and configured to submit the feedback on the delivery and the driver from the customer (see [0026] "each of the computing devices 10 has installed and executes a feedback application (“app”) 11 that is configured to perform certain functions as further described herein for presenting structured queries, receiving user feedback data about products, processes or services, and delivering the feedback data to the service provider computer 14 and enterprise computer 16.")
the user interface comprising one or more of: one or more predetermined responses, at least one of the one or more predetermined responses being associated with an action of the driver; or a review input text box (see Fig. 14 and [0058] "FIG. 14 illustrates an example screen display comprising a three-by-three matrix of second-level feedback options that the user may select in response to a first-level selection of Good Service" for pre-determined responses and Fig. 16 element 1606 and [0064] "In an embodiment, screen display 1604 comprises a comment field 1606" for input text box)
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user interface. Further, applying a feedback user interface to the combination of Wang, Sargent, Scudder, and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient customer feedback collection.
Regarding claim 6, the combination of Wang, Sargent, Scudder, Meyersohn and Pace teaches all of the limitations of claim 5 above. Wang further teaches “The customer may be 
the user interface further comprises an overall satisfaction choice (see Fig. 11 elements 1108 and 1112 and [0052] "FIG. 11 illustrates an example screen display comprising a two-by-two matrix of first-level feedback options that the user may select. In one embodiment, screen display 1102 comprises a matrix 1104 of icons 1106, 1108, 1110, 1112 that are respectively associated with first-level user feedback responses of...Good Service...and Not So Good Service 1112." For feedback for a delivery provider, the Good/Not So Good Service options are the overall feedback prompt)
and after the overall satisfaction choice is received from the customer, the user interface is configured to render (a) the one or more of the one or more predetermined responses and (b) the review input text box (see Fig. 2 steps 110, 112, 118 and [0053] "At block 110, first-level feedback data is received at the computing device" for overall choice received. [0055] "At block 112, the process selects and causes displaying one of a plurality of second-level feedback prompt sets based on the first-level feedback data. For example, app 11 displays a user interface screen display that contains a three-by-three matrix of second-level feedback prompt options that are chosen based on the prior response" for predetermined responses rendered afterwards. [0063] "At block 118, optionally the process causes displaying a comment input field and receives user input specifying comment text about the business entity” for text box rendered afterwards.)
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Sargent, Scudder, Meyersohn and Pace would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of the combination of Wang, Sargent, Scudder, Meyersohn and Pace would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references 
Regarding claim 7, the combination of Wang, Sargent, Scudder, Meyersohn and Pace teaches all of the limitations of claim 6 above. Wang further teaches predetermined reasons for positive and negative feedback (see “Positive and negative feedback may be provided in the form of preset positive/negative reasons” in [0201] and “negative feedback may be provided to rate a service provider anonymously by putting the second service provider on a customer's blacklist. Here, negative reasons may include rudeness, verbal or physical abuse, messy vehicle, poor driving skills, lack of familiarity with street conditions, inability to follow through with customer's instructions, improper handling of goods, broken or lost goods, late delivery or other similar reasons” in [0202]). However, Wang does not explicitly teach the predetermined reasons are determined according to an overall satisfaction choice. Pace further teaches:
wherein the one or more predetermined responses are determined according to the overall satisfaction choice received from the customer (see [0055] "At block 112, the process selects and causes displaying one of a plurality of second-level feedback prompt sets based on the first-level feedback data. For example, app 11 displays a user interface screen display that contains a three-by-three matrix of second-level feedback prompt options that are chosen based on the prior response")
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Sargent, Scudder, Meyersohn and Pace would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of the combination of Wang, Sargent, Scudder, Meyersohn and Pace would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references 
Regarding claim 8, the combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “User interface 214 displays various content based on user selections and preferences. It will be appreciated that one or more components of computing devices 128 may be combined to provide user features specific to user selections and user locations. These selections can be displayed to the user, and the user can utilize user interface 214 to interact with displays of certain information” in [0080], “User interfaces 214 on customer computing devices 130C1 . . . 130Cn can include, but are not limited to, a home page customer interface, a service request panel used for customers to identify the details of service requests, preference details, etc., a summary customer interface, a location search customer interface, a confirmation page interface, or a combination of any of these features” in [0084], and “One of ordinary skill in the art will appreciate that numerous additional user interfaces can be utilized and contemplated for use with or in place of user interface 214” in [0082]. Wang also teaches the system receiving customer feedback in at least [0201] and [0202] as shown above. Therefore, the combination of Wang, Sargent, Scudder, and Meyersohn implies, but does not explicitly teach, the feedback being received from one or a customer service survey or a user interface configured to receive one or more user inputs. However, Pace teaches:
wherein the feedback from the customer is received from one of: a customer service survey or a user interface configured to receive one or more user inputs to form the feedback
One of ordinary skill in the art would have recognized that applying the known technique of using a feedback user interface of Pace to the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pace to the teaching of the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such user interface. Further, applying a feedback user interface to the combination of Wang, Sargent, Scudder, and Meyersohn would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient customer feedback collection.
Regarding claim 15, please see the rejection of claim 5 above.
Regarding claim 16, please see the rejection of claim 6 above.
Regarding claim 17, please see the rejection of claim 7 above.
Regarding claim 18, please see the rejection of claim 8 above.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sargent, Scudder, and Meyersohn, further in view of Glynn et al. (U.S. Pre-Grant Publication No. 2018/0158090, hereafter known as Glynn).
Regarding claim 9, the combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1 above. Wang further teaches “User interface 214 displays various content based on user selections and preferences. It will be appreciated that one or more components of computing devices 128 may be combined to provide user features specific to user selections and user locations. These selections can be displayed to the user, and the user can utilize user interface 214 to interact with displays of certain information” in [0080], “User interfaces 214 on customer computing devices 130C1 . . . 130Cn can include, but are not limited to, a home page customer interface, a service request panel used for customers to identify the details of service requests, preference details, etc., a summary customer interface, a 
wherein the computing instructions are further configured to run on the one more processors and perform: sending a request for the feedback to a user computer of the customer after the delivery is completed and before the feedback is received (see Fig. 9(a) and 9(c) as well as [0040] “FIG. 9 illustrates aspects of an exemplary customer feedback event in accordance with an aspect of the invention. As shown in frame (a), a communication is transmitted to customer computing device 102, which displays the communication in the form of a text message 902… Upon completion of the customer satisfaction survey 202, customer computing device 102 transmits data representative of the completed survey 202 to survey computing device 104. The survey computing device 104 stores the completed survey 202 in survey response database 204, as described further herein. The survey computing device 104 also transmits a confirmation screen 906 to customer computing device 102, which displays the confirmation screen 906 in response to receiving it, as illustrated by frame (c)”)
One of ordinary skill in the art would have recognized that applying the known technique of Glynn to the combination of Wang, Sargent, Scudder, and Meyersohn would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of requesting feedback after the delivery is completed and before 
Regarding claim 19, please see the rejection of claim 9 above.
Novel/Non-Obvious
Regarding claims 10 and 20, the claims are distinguished over the current art of record. As stated above, the combination of Wang, Sargent, Scudder, and Meyersohn teaches all of the limitations of claim 1, on which claim 10 depends, and all of the limitations of claim 11, on which claim 20 depends. Wang further teaches drivers registering with the system, providing one or more selection factors, and the system creating a record in the database (see [0081] “All types of users can be registered and entered within the system for the purpose of activity tracking. Registration may be performed through means such as assigning a user ID to each user such that system functionalities can only be accessed when a user ID is entered” as well as [0061]-[0062] “Driver data can include drivers' profiles, such as personal data including a photo of the driver and years of his/her driving experience, gender, country of origin, and language abilities. Database 108 can also include data related to a driver's vehicle, such as make and model, color, seating capacity and accessibility, insurance status, and even pictures of the vehicle. Additional information in the driver's profile may include such information as a driver's favorite list and blacklist, limitations related to zip codes, time, location, and price, as well as service data and records.” As discussed above, Sargent teaches a record is created once it is determined that a reputation record with reputation and confidence scores does not exist in the rd party app in the creation of a driver record in the database (see [0054] “In some embodiments, a driver can choose to register via a third party app such as a social media network app, in lieu of, or in addition to, utilizing the mobile app (associated with the presently disclosed system) for entering his or her information.”). However, the current art of record teaches the creation of a driver record occurs before the performance of the driver is determined. Therefore, claims 10 and 20 distinguish over the prior art by the creation of the driver record occurring after the performance of the driver is determined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reiss et al. (U.S. Pre-Grant Publication No. 2021/0090017) teaches providing interfaces for merchants, buyers, and couriers submitting feedback about the other parties of a delivery
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628                           

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
July 26, 2021